 



EXHIBIT 10.1
COUNTRYWIDE FINANCIAL CORPORATION
Series A Floating Rate Convertible Debentures Due 2037
Series B Floating Rate Convertible Debentures Due 2037
Purchase Agreement
May 16, 2007
Lehman Brothers Inc.
745 Seventh Avenue
New York, NY 10019
Citigroup Global Markets Inc.
388 Greenwich Street
New York, NY 10013
Banc of America Securities LLC
9 W. 57th Street
New York, NY 10019
Ladies and Gentlemen:
     Countrywide Financial Corporation, a corporation organized under the laws
of Delaware (the “Company”), proposes to issue and sell to the several parties
named in Schedule I hereto (the “Initial Purchasers”), for whom you (the
“Representatives”) are acting as representatives, an aggregate principal amount
of U.S.$2,000,000,000 Series A Floating Rate Convertible Debentures Due 2037
(the “Series A Debentures”) and an aggregate principal amount of
U.S.$2,000,000,000 Series B Floating Rate Convertible Debentures Due 2037 (the
“Series B Debentures”) in each case, guaranteed (the “Guarantees,” and, together
with the Series A Debentures and Series B Debentures, the “Firm Securities”)) by
Countrywide Home Loans, Inc. (“CHL”). The Debentures are to be issued under an
indenture (the “Indenture”), to be dated as of the Closing Date, between the
Company, CHL and The Bank of New York, as trustee (the “Trustee”). The Company
also proposes to grant to the Initial Purchasers an option to purchase up to
U.S.$300,000,000 additional principal amount of the Series A Debentures and up
to U.S.$300,000,000 additional principal amount of the Series B Debentures, if
any (the “Option Securities” and, together with the Firm Securities, the
“Securities”). The Securities are convertible into shares of Common Stock, par
value U.S.$0.05 per share (the “Common Stock”), of the Company at the conversion
price set forth herein. The Securities will have the benefit of a registration
rights agreement (the “Registration Rights Agreement”), to be dated as of the
Closing Date, among the Company, CHL and the Initial Purchasers, pursuant to
which the Company will agree to register the Securities under the Act, subject
to the terms and conditions therein specified. To the extent there are no
additional parties listed on Schedule I other than you, the term Representatives
as used herein shall mean you as the Initial Purchasers, and the terms
Representatives and Initial Purchasers shall mean either the singular or plural
as the

1



--------------------------------------------------------------------------------



 



context requires. The use of the neuter in this Purchase Agreement (this
“Agreement”) shall include the feminine and masculine wherever appropriate.
Certain terms used herein are defined in Section 21 hereof.
     The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities or the Common Stock issuable upon conversion
thereof under the Act in reliance upon exemptions from the registration
requirements of the Act.
     In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum, dated May 16, 2007 (as amended or supplemented
at the date thereof, including any and all exhibits thereto and any information
incorporated by reference therein, the “Preliminary Memorandum”), and a final
offering memorandum, dated May 16, 2007 (as amended or supplemented at the
Execution Time, including any and all exhibits thereto and any information
incorporated by reference therein, the “Final Memorandum”). Each of the
Preliminary Memorandum and the Final Memorandum sets forth certain information
concerning the Company, the Securities and the Common Stock issuable upon
conversion thereof. The Company hereby confirms that it has authorized the use
of the Disclosure Package (as defined herein), the Preliminary Memorandum and
the Final Memorandum, and any amendment or supplement thereto, in connection
with the offer and sale of the Securities by the Initial Purchasers. Unless
stated to the contrary, any references herein to the terms “amend”, “amendment”
or “supplement” with respect to the Final Memorandum shall be deemed to refer to
and include any information filed under the Exchange Act subsequent to the
Execution Time that is incorporated by reference therein.
     1. Representations and Warranties. The Company represents and warrants to,
and agrees with, each Initial Purchaser as set forth below in this Section 1.
     (a) The Preliminary Memorandum, at the date thereof, did not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. At the Execution Time, on the Closing Date and
on any settlement date, the Final Memorandum did not and will not (and any
amendment or supplement thereto, at the date thereof, at the Closing Date and on
any settlement date, will not) contain any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representation or warranty as to
the information contained in or omitted from the Preliminary Memorandum or the
Final Memorandum, or any amendment or supplement thereto, in reliance upon and
in conformity with information furnished in writing to the Company by or on
behalf of the Initial Purchasers through the Representatives expressly for
inclusion therein.
     (b) The Disclosure Package, as of the Execution Time, does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from the Disclosure Package based upon and in
conformity with written information furnished to the Company by any Initial
Purchaser through the Representatives specifically for use therein.

2



--------------------------------------------------------------------------------



 



     (c) None of the Company, CHL or any person acting on its behalf (other than
the Initial Purchasers, as to whom no representations or warranties are made)
has directly or indirectly, made offers or sales of any security, or solicited
offers to buy, any security under circumstances that would require the
registration of the Securities or the Common Stock issuable upon conversion
thereof under the Act.
     (d) None of the Company, CHL or any person acting on its or their behalf
(other than the Initial Purchasers as to whom no representations or warranties
are made) has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with any offer or sale of the
Securities.
     (e) The Securities satisfy the eligibility requirements of Rule 144A(d)(3)
under the Act.
     (f) The Company has been advised by the NASD’s PORTAL Market that the
Securities have been designated PORTAL eligible securities in accordance with
the rules and regulations of the NASD.
     (g) No registration under the Act of the Securities or the Common Stock
issuable upon conversion thereof is required for the offer and sale of the
Securities to or by the Initial Purchasers in the manner contemplated herein, in
the Disclosure Package and the Final Memorandum and is not necessary to qualify
the Indenture under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”).
     (h) The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Disclosure Package and the Final Memorandum will not be, an “investment company”
as defined in the Investment Company Act.
     (i) The Company is subject to and in full compliance with the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act.
     (j) The Company has not paid or agreed to pay to any person any
compensation for soliciting another to purchase any securities of the Company
(except as contemplated in this Agreement).
     (k) The Company has not taken, directly or indirectly, any action designed
to or that has constituted or that might reasonably be expected to cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.
     (l) Neither the Company nor any of its subsidiaries is in violation of its
corporate charter or bylaws or in default under any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, the
effect of which violation or default would be material to the Company and its
subsidiaries considered as a whole; the execution, delivery and performance of
this Agreement, the Indenture and the Registration Rights Agreement, and
consummation of the transactions contemplated hereunder and thereunder will not
conflict with, result in the creation or imposition of any material lien, charge
or encumbrance upon any of the

3



--------------------------------------------------------------------------------



 



assets of the Company or any of its subsidiaries pursuant to the terms of, or
constitute a material default under, any agreement, indenture or instrument, or
result in a material violation of the charter or by-laws of the Company or any
order, rule or regulation of any court or governmental agency having
jurisdiction over the Company or any of its subsidiaries; and except as required
by applicable state securities laws, no consent, authorization or order of, or
filing or registration with, any court or governmental agency is required for
the execution, delivery and performance of this Agreement, the Indenture and the
Registration Rights Agreement.
     (m) Since the respective dates as of which information is given in the
Disclosure Package, except as otherwise stated therein, (A) there has been no
material adverse change, or event reasonably likely to result in a material
adverse change, in the condition, financial or otherwise, or in the earnings or
business affairs of the Company or any of its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), and (B) there have been no transactions entered into
by the Company or any of its subsidiaries, other than those in the ordinary
course of business, which are material with respect to the Company and its
subsidiaries considered as one enterprise.
     (n) KPMG LLP, whose reports have been included in the Final Memorandum and
Disclosure Package and incorporated by reference or included in the Company’s
Annual Report on Form 10-K for the fiscal years ending December 31, 2004,
December 31, 2005 and December 31, 2006, is an independent registered public
accounting firm as required by the Act and the regulations thereunder and was
independent with respect to the Company at the time it delivered such reports.
     (o) This Agreement has been duly authorized, executed and delivered by the
Company.
     (p) (i) The Registration Rights Agreement has been duly authorized by the
Company and at the Closing Date will have been validly executed and delivered by
the Company and, when so executed (assuming the due authorization, execution and
delivery of such instrument by each other party thereto), will constitute the
legally binding obligation of the Company, enforceable in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, fraudulent transfer,
fraudulent conveyance, moratorium or other laws affecting creditors’ rights
generally and general principles of equity, (ii) the Indenture has been duly
authorized by the Company and when duly executed and delivered by the Company
and the Trustee, will constitute the legally binding obligation of the Company,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, fraudulent transfer, fraudulent conveyance, moratorium or other
laws affecting creditor’s rights generally and general principles of equity,
(iii) the Securities have been duly authorized and, when validly executed and
delivered by the Company, authenticated in accordance with the provisions of the
Indenture and delivered to the Trustee against payment therefor in accordance
with the terms hereof, will constitute legally binding obligations of the
Company enforceable in accordance with their terms subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, fraudulent conveyance,
moratorium or other laws affecting creditors’ rights generally and general
principles of equity and the holders of the Securities will be entitled to the
benefits of the Indenture, and (iv) the Indenture, the Registration Rights
Agreement and the Securities conform, in each case in all material respects, to
the descriptions thereof contained in the Disclosure Package and the Final
Memorandum.

4



--------------------------------------------------------------------------------



 



     (q) The Company and any Significant Subsidiary of the Company, as defined
in Rule 405 of Regulation C under the Act (individually, a “Subsidiary” and
collectively, the “Subsidiaries”), has been duly formed, is validly existing and
in good standing under the laws of the jurisdiction in which it is chartered or
organized, is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which its ownership of property or the
conduct of its business requires such qualification (except where the failure to
be so qualified would not result in a Material Adverse Effect), and has power
and authority necessary to own or hold its property and to conduct the business
in which it is engaged.
     (r) All of the outstanding shares of capital stock of each Subsidiary have
been duly authorized and validly issued and are fully paid and nonassessable,
and all outstanding shares of capital stock of the Subsidiaries are owned by the
Company, directly or through subsidiaries, free and clear of any perfected
security interest, other security interests, claims, liens or encumbrances,
except in those cases where, singly or in the aggregate, such exception(s) would
not have a Material Adverse Effect. None of the outstanding shares of capital
stock of any Subsidiary was issued in violation of the preemptive or similar
rights of any securityholder of such Subsidiary.
     (s) Except as disclosed in the Disclosure Package and the Final Memorandum,
there is no action, suit, proceeding, inquiry or known investigation before or
brought by any court or governmental agency or body, domestic or foreign, now
pending, or, to the knowledge of the Company, threatened, against or affecting
the Company or any of its subsidiaries, which, singly or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect, or which would
reasonably be expected to materially and adversely affect the properties or
assets thereof or the consummation of the transactions contemplated in this
Agreement or the performance by the Company of its obligations hereunder.
     (t) All of the descriptions of contracts or other documents contained or
incorporated by reference in the Disclosure Package and the Final Memorandum are
accurate and complete descriptions in all material respects of such contracts or
other documents.
     (u) No labor dispute with the employees of the Company or any of their
respective subsidiaries exists or, to the knowledge of the Company, is imminent
which would reasonably be expected to have a Material Adverse Effect.
     (v) The Company and its subsidiaries own or possess the intellectual
property necessary to carry on the business now operated by them, and the
Company has not nor, to the best of its knowledge, any of its subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any such intellectual property or
of any facts or circumstances which would render any such intellectual property
invalid or inadequate to protect the interest of the Company or any of its
subsidiaries therein, and which infringement or conflict (if the subject of any
unfavorable decision, ruling or finding) or invalidity or inadequacy, singly or
in the aggregate, would result in a Material Adverse Effect.
     (w) The financial statements included or incorporated, or deemed to be
incorporated by reference in the Disclosure Package and the Final Memorandum,
together with the related schedules and notes, present fairly, or (in the case
of any amendment or supplement to

5



--------------------------------------------------------------------------------



 



any such document, or any material incorporated by reference in any such
document, filed with the Commission after the date as of which this
representation is being made) will present fairly, at all times prior to the
termination of the offering of the Securities, the financial condition and
results of operations of the Company, at the dates and for the periods
indicated, and have been, and (in the case of any amendment or supplement to any
such document, or any material incorporated by reference in any such document,
filed with the Commission after the date as of which this representation is
being made) will be at all times prior to the termination of the offering of the
Securities, prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis throughout the periods
involved, except as stated therein; and the summarized financial information of
the Company included or incorporated by reference in the Disclosure Package and
the Final Memorandum presents fairly the information shown therein. and have
been compiled on a basis consistent in all material respects with that of the
audited financial statements included or incorporated by reference or deemed to
be incorporated by reference in the Disclosure Package and the Final Memorandum
and have been compiled on a basis consistent in all material respects with that
of the audited financial statements included or incorporated by reference or
deemed to be incorporated by reference in the Disclosure Package and the Final
Memorandum. All disclosures contained in the Disclosure Package and the Final
Memorandum regarding “non-GAAP financial measures” (as such term is defined in
the regulations under the Act) comply with Regulation G under the Exchange Act
and Item 10 of Regulation S-K of the regulations under the Act, to the extent
applicable.
     (x) The term “Disclosure Package” shall mean (A) the Preliminary
Memorandum, as amended or supplemented at the Execution Time, (B) the final term
sheet prepared pursuant to Section 5(s) hereto and in the form attached as
Schedule II hereto, (C) any Issuer Written Information, and (D) any other
information that the Company and the Representatives agree to treat as part of
the Disclosure Package. As of 8:00 A.M., Eastern Standard Time, on May 17, 2007
(the “Applicable Time”), the Disclosure Package did not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from the Disclosure Package made in reliance upon and
in conformity with information furnished to the Company in writing by the
Representatives expressly for use therein.
     (y) The documents incorporated by reference or deemed to be incorporated by
reference in the Disclosure Package and the Final Memorandum (the “Incorporated
Documents”) have been, and (in the case of any amendment or supplement to any
such document, or any material incorporated by reference in any such document,
filed with the Commission after the date as of which this representation is
being made) will be at all times prior to the termination of the offering of the
Securities, prepared in all material respects in conformity with the applicable
requirements of the Act and Exchange Act and such documents have been, or (in
the case of any amendment or supplement to any such document, or any material
incorporated by reference in any such document, filed with the Commission after
the date as of which this representation is being made) will be at all times
prior to the termination of the offering of the Securities, timely filed as
required thereby. The Incorporated Documents do not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading.

6



--------------------------------------------------------------------------------



 



     (z) The Company and its subsidiaries possess such permits, licenses,
approvals, consents and other authorizations (collectively, “Governmental
Licenses”) issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the business now operated by them; the
Company and its subsidiaries are in compliance with the terms and conditions of
all such Governmental Licenses, except in any such case where the failure to so
possess or to comply would not, singly or in the aggregate, have a Material
Adverse Effect; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not have a
Material Adverse Effect; and neither the Company, nor any of its subsidiaries
has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.
     (aa) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any court or governmental authority or
agency is necessary or required for the performance by the Company of its
obligations hereunder and under the Indenture in connection with the offering,
issuance or sale of the Securities hereunder, or the consummation of the
transactions contemplated by this Agreement, or for the due execution, delivery
or performance by the Company of this Agreement, except such as have been
already obtained or as may be required under state securities laws.
     (bb) The Company and each subsidiary of the Company has complied, and will
comply, with the provisions of Florida H.B. 1771, codified as Section 517.075 of
the Florida Statutes, 1987, as amended, and all regulations promulgated
thereunder relating to issuers doing business in Cuba.
     (cc) The Company and its subsidiaries have good and marketable title to all
real property owned by the Company and its subsidiaries and good title to all
other properties owned by them, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances of any
kind except such as (1) are described in the Disclosure Package and the Final
Memorandum or (2) would not, singly or in the aggregate, result in a Material
Adverse Effect; and all of the leases and subleases material to the business of
the Company and its subsidiaries, considered as one enterprise, and under which
the Company or any of its subsidiaries holds properties described in the
Disclosure Package and the Final Memorandum, are in full force and effect, and
neither the Company nor any subsidiary has any notice of any material claim of
any sort that has been asserted by anyone adverse to the rights of the Company
or any subsidiary under any of the leases or subleases mentioned above, or
affecting or questioning the rights of the Company or such subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.
     (dd) The Company has established and maintains internal control over
financial reporting (as such term is defined in Rule 13a-15 and 15d-15 under the
Exchange Act) that (1) provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles and
(2) have been evaluated by the management of the Company (including the
Company’s Chief Executive Officer and Chief Financial Officer) for effectiveness
as of the end of the Company’s most recent fiscal year. In addition, not later
than the date of the filing with

7



--------------------------------------------------------------------------------



 



the Commission of the Company’s Annual Report on Form 10-K for the year ended
December 31, 2006, each of the accountants and the audit committee of the board
of directors of the Company had been advised of (A) all significant deficiencies
and material weaknesses in the design or operation of internal control over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial information
and (B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal control over
financial reporting.
     (ee) The statements made in the Preliminary Memorandum and the Final
Memorandum under the headings “Certain U.S. Federal Income Tax Considerations,”
“ERISA Considerations,” “Description of Securities”, “Description of Common
Stock” and “Description of Registration Rights Agreement,” insofar as such
statements constitute a summary of matters of law or legal conclusions, and
based on the assumptions and subject to the qualifications and limitations set
forth therein, are accurate summaries of the matters discussed therein in all
material respects.
     (ff) Prior to the date hereof, the Company has furnished to the
Representatives letters, each substantially in the form of Exhibit A hereto,
duly executed by its Chairman of the Board and Chief Executive Officer and
President and Chief Operating Officer and addressed to the Representatives.
Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.
     2. Purchase and Sale. (a) Subject to the terms and conditions and in
reliance upon the representations and warranties herein set forth, the Company
agrees to sell to each Initial Purchaser, and each Initial Purchaser agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
99.0% of the principal amount thereof, the principal amount of Series A
Debentures and at a purchase price of 99.0% of the principal amount thereof, the
principal amount of Series B Debentures, in each case set forth opposite such
Initial Purchaser’s name in Schedule I hereto (or such principal amount
increased as set forth in Section 9 hereof).
     (b) Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company hereby grants an
option to the several Initial Purchasers to purchase, severally and not jointly,
the Option Securities at the same purchase price as Initial Purchasers shall pay
for the Firm Securities, plus accrued interest, if any, from the Closing Date to
the settlement date for the Option Securities. The option may be exercised in
whole or in part at any time (but not more than once) on or before the 13th
calendar day after the Closing Date upon written or telegraphic notice by the
Representatives to the Company setting forth the principal amount of Option
Securities as to which the several Initial Purchasers are exercising the option
and the settlement date. Notwithstanding the foregoing, the settlement date for
the Option Securities must be within the thirteen-calendar day period beginning
on and including the Closing Date. Delivery of the Option Securities, and
payment therefor, shall be made as provided in Section 3 hereof. The principal
amount of Option Securities to be

8



--------------------------------------------------------------------------------



 



purchased by each Initial Purchaser shall be the same percentage of the total
principal amount of Option Securities to be purchased by the several Initial
Purchasers as such Initial Purchaser is purchasing of the Firm Securities,
subject to such adjustments as you in your reasonable discretion shall make to
eliminate any fractional Securities.
     3. Delivery and Payment. (a) Delivery of and payment for the Firm
Securities and the Option Securities (if the option provided for in Section 2(b)
hereof shall have been exercised on or before the first Business Day immediately
preceding the Closing Date) shall be made at 10:00 A.M., New York City time, on
May 22, 2007, or at such time on such later date not more than three Business
Days after the foregoing date as the Representatives shall designate, which date
and time may be postponed by agreement between the Representatives and the
Company or as provided in Section 9 hereof (such date and time of delivery and
payment for the Securities being herein called the “Closing Date”). Delivery of
the Securities shall be made to the Representatives for the respective accounts
of the several Initial Purchasers against payment by the several Initial
Purchasers through the Representatives of the purchase price thereof to or upon
the order of the Company by wire transfer payable in same-day funds to the
account specified by the Company. Delivery of the Securities shall be made
through the facilities of The Depository Trust Company unless the
Representatives shall otherwise instruct. Certificates for such Securities shall
be registered in such names and in such denominations as Lehman Brothers Inc.
(“Lehman”) may request not less than two Business Days in advance of the Closing
Date. The Company agrees to have the Securities available for inspection,
checking and packaging by the Representatives in New York, New York, not later
than 1:00 PM on the Business Day prior to the Closing Date.
     (b) If the option provided for in Section 2(b) hereof is exercised after
the first Business Day immediately preceding the Closing Date, the Company will
deliver the Option Securities (at the expense of the Company) to the
Representatives on the date specified by the Representatives (which shall be
within three Business Days after exercise of said option) for the respective
accounts of the several Initial Purchasers, against payment by the several
Initial Purchasers through the Representatives of the purchase price thereof to
or upon the order of the Company by wire transfer payable in same-day funds to
the account specified by the Company. If settlement for the Option Securities
occurs after the Closing Date, the Company will deliver to the Representatives
on the settlement date for the Option Securities, and the obligation of the
Initial Purchasers to purchase the Option Securities shall be conditioned upon
receipt of, supplemental opinions, certificates and letters confirming as of
such date the opinions, certificates and letters delivered on the Closing Date
pursuant to Section 6 hereof.
     4. Offering by Initial Purchasers.
     (a) Each Initial Purchaser acknowledges that the Securities and the Common
Stock issuable upon conversion thereof have not been and will not be registered
under the Act and may not be offered or sold within the United States except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Act.
     (b) Each Initial Purchaser, severally and not jointly, represents and
warrants to and agrees with the Company that:

9



--------------------------------------------------------------------------------



 



     (i) it has not offered or sold, and will not offer or sell, any Securities
within the United States as part of their distribution at any time except to
those it reasonably believes to be “qualified institutional buyers” (as defined
in Rule 144A under the Act);
     (ii) neither it nor any person acting on its behalf has made or will make
offers or sales of the Securities in the United States by means of any form of
general solicitation or general advertising (within the meaning of Regulation D)
in the United States;
     (iii) in connection with each sale, it has taken or will take reasonable
steps to ensure that the purchaser of such Securities is aware that such sale
may be made in reliance on Rule 144A;
     (iv) it is an “accredited investor” (as defined in Rule 501(a) of
Regulation D); and
     (v) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the Financial
Services and Markets Act 2000 (the “FSMA”)) received by it in connection with
the issue or sale of any Securities, in circumstances in which Section 21(1) of
the FSMA does not apply to the Company.
     5. Agreements. The Company agrees with each Initial Purchaser that:
     (a) The Company will furnish to each Initial Purchaser and to counsel for
the Initial Purchasers, without charge, during the period referred to in Section
5(c) below, as many copies of the materials contained in the Disclosure Package
and the Final Memorandum and any amendments and supplements thereto as they may
reasonably request.
     (b) The Company will not amend or supplement the Disclosure Package or the
Final Memorandum, other than by filing documents under the Exchange Act that are
incorporated by reference therein, without the prior written consent of the
Representatives. The Company will promptly advise the Representatives when any
document filed under the Exchange Act that is incorporated by reference in the
Disclosure Package or the Final Memorandum shall have been filed with the
Commission and the Representatives shall be deemed to have been advised upon
filing.
     (c) If at any time prior to the completion of the sale of the Securities by
the Initial Purchasers (as determined by the Representatives), any event occurs
as a result of which the Disclosure Package or the Final Memorandum, as then
amended or supplemented, would include any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made or the circumstances
then prevailing, not misleading, or if it should be necessary to amend or
supplement the Disclosure Package or the Final Memorandum to comply with
applicable law, the Company will promptly (i) notify the Representatives of any
such event; (ii) subject to the requirements of Section 5(b), prepare an
amendment or supplement that will correct such

10



--------------------------------------------------------------------------------



 



statement or omission or effect such compliance; and (iii) supply any
supplemented or amended Disclosure Package or Final Memorandum to the several
Initial Purchasers and counsel for the Initial Purchasers without charge in such
quantities as they may reasonably request.
     (d) Without the prior written consent of the Representatives, the Company
has not given and will not give to any prospective purchaser of the Securities
any written information concerning the offering of the Securities other than
materials contained in the Disclosure Package, the Final Memorandum or any other
offering materials prepared by or with the prior written consent of the
Representatives.
     (e) The Company will arrange, if necessary, for the qualification of the
Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Representatives may designate and will maintain such
qualifications in effect so long as required for the sale of the Securities;
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Securities, in any jurisdiction where
it is not now so subject. The Company will promptly advise the Representatives
of the receipt by the Company of any notification with respect to the suspension
of the qualification of the Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.
     (f) The Company will not, and will not permit any of its Affiliates to,
resell any Securities or Shares of Common Stock issued upon conversion thereof
that have been acquired by any of them.
     (g) None of the Company, its Affiliates, or any person acting on its or
their behalf will, directly or indirectly, make offers or sales of any security,
or solicit offers to buy any security, under circumstances that would require
the registration of the Securities or Common Stock issuable upon conversion
thereof under the Act.
     (h) Any information provided by the Company, its Affiliates or any person
acting on its or their behalf to publishers of publicly available databases
about the terms of the Securities shall include a statement that the Securities
have not been registered under the Act and are subject to restrictions under
Rule 144A under the Act.
     (i) None of the Company or any person acting on its behalf will engage in
any form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with any offer or sale of the Securities in the
United States.
     (j) For so long as any of the Securities or the Common Stock issuable upon
the conversion thereof are “restricted securities” within the meaning of
Rule 144(a)(3) under the Act, the Company will, during any period in which it is
not subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
provide to each holder of such restricted securities and to each prospective
purchaser (as designated by such holder) of such restricted securities, upon the
request of such holder or prospective purchaser, any information required to be
provided by Rule 144A(d)(4) under the Act. This covenant is intended to be for
the benefit of the holders, and the

11



--------------------------------------------------------------------------------



 



prospective purchasers designated by such holders, from time to time of such
restricted securities.
     (k) The Company will cooperate with the Representatives and use its best
efforts to permit the Securities to be eligible for clearance and settlement
through The Depository Trust Company and eligible for trading on the PORTAL
Market.
     (l) The Company will reserve and keep available at all times, free of
pre-emptive rights, the full number of shares of Common Stock issuable upon
conversion of the Securities.
     (m) Each of the Securities and the shares of Common Stock issuable upon
conversion thereof will bear, to the extent applicable, the legend contained in
“Transfer Restrictions” in the Preliminary Memorandum and the Final Memorandum
for the time period and upon the other terms stated therein.
     (n) The Company will not for a period of 90 days following the Execution
Time, without the prior written consent of the Initial Purchasers, directly or
indirectly, offer, sell, contract to sell, pledge, otherwise dispose of, enter
into any transaction which is designed to, or might reasonably be expected to,
result in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by the Company or any Affiliate
of the Company or any person in privity with the Company or any Affiliate of the
Company of, file (or participate in the filing of) a registration statement with
the Commission in respect of, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Exchange Act in respect of, any shares of Common Stock of the
Company or any securities convertible into, or exercisable or exchangeable for,
shares of Common Stock of the Company (other than the Securities), or publicly
announce an intention to effect any such transaction; provided, however, that
the Company may issue and sell Common Stock or securities convertible into or
exchangeable for Common Stock pursuant to any employee stock option plan
(including any related employee exercises thereunder), any stock ownership plan
or dividend reinvestment or other retirement plan of the Company described in
the Disclosure Package and the Final Memorandum and in effect at the Execution
Time or any hedging or other settlement transactions by or on behalf of the
Company taken in connection with any stock repurchase program (including any
accelerated stock repurchase program), and the Company may issue Common Stock
issuable upon the conversion of securities or the exercise of warrants
outstanding at the Execution Time and described in the Disclosure Package and
the Final Memorandum.
     (o) The Company will not take, directly or indirectly, any action designed
to or that has constituted, or that might reasonably be expected to cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.
     (p) Between the date hereof and the Closing Date, the Company will not do
or authorize any act or thing that would result in an adjustment of the
conversion price of the Securities.

12



--------------------------------------------------------------------------------



 



     (q) The Company will, for a period of twelve months following the Execution
Time, furnish to the Representatives (i) all reports or other communications
(financial or other) generally made available to stockholders, and deliver such
reports and communications to the Representatives as soon as they are available,
unless such documents are furnished to or filed with the Commission or any
securities exchange on which any class of securities of the Company is listed
and generally made available to the public and (ii) such additional information
concerning the business and financial condition of the Company as the
Representatives may from time to time reasonably request (such statements to be
on a consolidated basis to the extent the accounts of the Company and its
subsidiaries are consolidated in reports furnished to stockholders).
     (r) The Company will comply with all applicable securities and other laws,
rules and regulations, including, without limitation, the Sarbanes-Oxley Act,
and use its best efforts to cause the Company’s directors and officers, in their
capacities as such, to comply with such laws, rules and regulations, including,
without limitation, the provisions of the Sarbanes-Oxley Act.
     (s) The Company will prepare a final term sheet, containing solely a
description of the Securities and the offering thereof, in the form approved by
you and attached as Schedule II hereto.
     (t) The Company agrees to pay the costs and expenses relating to the
following matters: (i) the preparation of the Indenture and the Registration
Rights Agreement, the issuance of the Securities, the fees of the Trustee and
the issuance of the Common Stock upon conversion of the Securities; (ii) the
preparation, printing or reproduction of the materials contained in the
Disclosure Package and the Final Memorandum and each amendment or supplement to
either of them; (iii) the printing (or reproduction) and delivery (including
postage, air freight charges and charges for counting and packaging) of such
copies of the materials contained in the Disclosure Package and the Final
Memorandum, and all amendments or supplements to either of them, as may, in each
case, be reasonably requested for use in connection with the offering and sale
of the Securities; (iv) the preparation, printing, authentication, issuance and
delivery of the Securities; (v) any stamp or transfer taxes in connection with
the original issuance and sale of the Securities; (vi) the printing (or
reproduction) and delivery of this Agreement, any blue sky memorandum and all
other agreements or documents printed (or reproduced) and delivered in
connection with the offering of the Securities, including the listing of Common
Stock on the New York Stock Exchange; (vii) any registration or qualification of
the Securities for offer and sale under the securities or blue sky laws of the
several states and any other jurisdictions specified pursuant to Section 5(e)
(including filing fees and the reasonable fees and expenses of counsel for the
Initial Purchasers relating to such registration and qualification);
(viii) admitting the Securities for trading in the PORTAL Market; (ix) the
transportation and other expenses incurred by or on behalf of Company
representatives in connection with presentations to prospective purchasers of
the Securities; (x) the fees and expenses of the Company’s accountants and the
fees and expenses of counsel (including local and special counsel) for the
Company; and (xi) all other costs and expenses incident to the performance by
the Company of its obligations hereunder.
     (u) The Company hereby agrees that none of the Initial Purchasers shall be
deemed to be an “Acquiring Person” within the meaning of the Amended and
Restated Rights

13



--------------------------------------------------------------------------------



 



Agreement, dated November 27, 2001, as amended, by virtue of the transactions
contemplated by this Agreement.
     6. Conditions to the Obligations of the Initial Purchasers. The obligations
of the Initial Purchasers to purchase the Firm Securities and the Option
Securities, as the case may be, shall be subject to the accuracy of the
representations and warranties of the Company contained herein at the Execution
Time, the Closing Date and any settlement date pursuant to Section 3 hereof, to
the accuracy of the statements of the Company made in any certificates pursuant
to the provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions:
     (a) The Company shall have requested and caused Munger, Tolles & Olson LLP,
counsel to the Company, to furnish its opinion, substantially in the form
attached hereto as Exhibit B, dated the Closing Date and addressed to the
Representatives, with such additional qualifications and exceptions as shall be
acceptable to the Representatives and their counsel.
     (b) The Company shall have requested and caused Davis Polk & Wardwell,
counsel to the Company, to furnish its opinion, substantially in the form
attached hereto as Exhibit C, dated the Closing Date and addressed to the
Representatives, with such additional qualifications and exceptions as shall be
acceptable to the Representatives and their counsel.
     (c) The Company shall have furnished an opinion, dated the Closing Date and
addressed to the Representatives, of Susan E. Bow Esq., General Counsel,
Corporate and Securities of the Company, substantially in the form attached
hereto as Exhibit D with such additional qualifications and exceptions as shall
be acceptable to the Representatives and their counsel.
     (d) The Representatives shall have received from Sidley Austin LLP, counsel
for the Initial Purchasers, such opinion or opinions, dated the Closing Date and
addressed to the Representatives, with respect to the issuance and sale of the
Securities, the Indenture, the Registration Rights Agreement, the Disclosure
Package, the Final Memorandum (as amended or supplemented at the Closing Date)
and other related matters as the Representatives may reasonably require, and the
Company shall have furnished to such counsel such documents as they request for
the purpose of enabling them to pass upon such matters.
     (e) The Company shall have furnished to the Representatives a certificate
of the Company, dated the Closing Date and signed by the Chairman of the Board
of Directors, a Vice Chairman of the Board of Directors, the President, any
Executive Managing Director or any Senior Managing Director and by the Chief
Financial Officer, Treasurer or an Assistant Treasurer, Cash Manager of the
Company, to the effect that the signers of such certificate have carefully
examined this Agreement and that:
     (i) the representations and warranties of the Company, as the case may be,
in this Agreement are true and correct in all material respects on and as of the
Closing Date with the same effect as if made on the Closing Date, and the
Company has complied with all the agreements and satisfied all the conditions on

14



--------------------------------------------------------------------------------



 



its part to be performed or satisfied by it hereunder at or prior to the Closing
Date; and
     (ii) in the case of the certificate to be provided in respect of the
Company, since the date of the most recent financial statements included or
incorporated in the Disclosure Package, there has been no Material Adverse
Effect.
     (f) At the time of the execution of this Agreement, the Representatives
shall have received from KPMG LLP a letter dated such date, in form and
substance satisfactory to the Representatives, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained or incorporated by reference in the Disclosure Package and
the Final Memorandum.
     (g) At the Closing Date, the Representatives shall have received from KPMG
LLP a letter, dated as of the Closing Date, to the effect that they reaffirm the
statements made in their letter furnished pursuant to Section 6(f), except that
the specified date referred to shall be a date not more than three business days
prior to the Closing Date.
     (h) Subsequent to the respective dates as of which information is given in
the Disclosure Package and the Final Memorandum there shall not have been
(i) any change in the capital stock or long and intermediate term debt of the
Company and its subsidiaries taken as a whole or decrease in shareholders’
equity or consolidated net assets specified in the letter or letters referred to
in subsections (f) and (g) of this Section 6, or (ii) any change, or any
development involving a prospective change, in or affecting the business or
properties of the Company and its subsidiaries the effect of which, in any case
referred to in clause (i) or (ii) above, is, in the judgment of the
Representatives, so material and adverse as to make it impractical or
inadvisable to proceed with the offering of the Securities as contemplated by
this Agreement.
     (i) The Securities shall have been designated as PORTAL eligible securities
in accordance with the rules and regulations of the NASD and the Securities
shall be eligible for clearance and settlement through The Depository Trust
Company.
     (j) Subsequent to the Execution Time, there shall not have been any
decrease in the rating of any of the Company’s debt securities by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Act) or any notice given of any intended or potential
decrease in any such rating or of a possible change in any such rating that does
not indicate the direction of the possible change.
     (k) Prior to the Execution Time, the Company shall have furnished to the
Representatives a letter substantially in the form of Exhibit A hereto from
Chairman of the Board and Chief Executive Officer and President and Chief
Operating Officer and addressed to the Representatives.

15



--------------------------------------------------------------------------------



 



     (l) The Company shall have caused the shares of Common Stock initially
issuable upon conversion of the Securities to be approved for listing, subject
to notice of issuance, on the New York Stock Exchange.
     (m) Prior to the Closing Date, the Company shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.
     If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representatives and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representatives. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.
     The documents required to be delivered by this Section 6 will be delivered
at the office of counsel for the Initial Purchasers, at the offices of Sidley
Austin LLP, 787 Seventh Avenue, New York, New York 10019, on the Closing Date.
     7. Reimbursement of Expenses. If the sale of the Securities provided for
herein is not consummated because any condition to the obligations of the
Initial Purchasers set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by any of
the Initial Purchasers, the Company will reimburse the Initial Purchasers
severally through Lehman on demand for all expenses (including reasonable fees
and disbursements of counsel) that shall have been incurred by them in
connection with the proposed purchase and sale of the Securities.
     8. Indemnification and Contribution. (a) The Company and CHL, jointly and
severally, agree to indemnify and hold harmless each Initial Purchaser, the
directors, officers, employees and agents of each Initial Purchaser and each
person who controls any Initial Purchaser within the meaning of either the Act
or the Exchange Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the Act,
the Exchange Act or other U.S. federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Memorandum, the Disclosure Package, the Final Memorandum, any Issuer
Written Information or any other written information used by or on behalf of the
Company and CHL in connection with the offer or sale of the Securities, or in
any amendment or supplement thereto or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company and CHL will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of

16



--------------------------------------------------------------------------------



 



or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission made in the Preliminary Memorandum, the Disclosure
Package, the Final Memorandum, or in any amendment thereof or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company and CHL by or on behalf of any Initial Purchaser through the
Representatives expressly for inclusion therein. This indemnity agreement will
be in addition to any liability that the Company and CHL may otherwise have.
     (b) Each Initial Purchaser severally, and not jointly, agrees to indemnify
and hold harmless the Company and CHL and each of their directors, each of their
officers, and each person who controls the Company and CHL within the meaning of
either the Act or the Exchange Act, to the same extent as the foregoing
indemnity to each Initial Purchaser, but only with reference to written
information relating to such Initial Purchaser furnished to the Company and CHL
by or on behalf of such Initial Purchaser through the Representatives expressly
for inclusion in the Preliminary Memorandum, the Disclosure Package, the Final
Memorandum or in any amendment or supplement thereto. This indemnity agreement
will be in addition to any liability that any Initial Purchaser may otherwise
have.
     (c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above except and to the extent of any
prejudice to such indemnifying party arising from such failure to provide notice
and (ii) will not, in any event, relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided in paragraph (a) or (b) above. The indemnifying party shall be entitled
to appoint counsel (including local counsel) of the indemnifying party’s choice
at the indemnifying party’s expense to represent the indemnified party in any
action for which indemnification is sought (in which case the indemnifying party
shall not thereafter be responsible for the fees and expenses of any separate
counsel, other than local counsel if not appointed by the indemnifying party,
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be satisfactory to the indemnified
party. Notwithstanding the indemnifying party’s election to appoint counsel
(including local counsel) to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest; (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party; (iii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action; or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party; provided, that the
indemnifying party shall not be required to bear the fees, costs and expenses of
more than one separate counsel approved by the Initial Purchasers in the case of
paragraph (a) of this Section 8, representing the indemnified parties under such
paragraph (a) who are parties to such action. An indemnifying party will not,

17



--------------------------------------------------------------------------------



 



without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.
     (d) In the event that the indemnity provided in paragraph (a) or (b) of
this Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Initial Purchasers severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending any loss, claim, damage, liability or action) (collectively “Losses”)
to which the Company and one or more of the Initial Purchasers may be subject in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and by the Initial Purchasers on the other from the
offering of the Securities; provided, however, that in no case shall any Initial
Purchaser be responsible for any amount in excess of the purchase discount or
commission applicable to the Securities purchased by such Initial Purchaser
hereunder. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company and the Initial Purchasers severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Initial Purchasers on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
it, and benefits received by the Initial Purchasers shall be deemed to be equal
to the total purchase discounts and commissions. Relative fault shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information provided by the Company on the one hand
or the Initial Purchasers on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company and the Initial Purchasers agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation that does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this paragraph (d), no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this Section 8, each person who controls an Initial Purchaser within the
meaning of either the Act or the Exchange Act and each director, officer,
employee, Affiliate and agent of an Initial Purchaser shall have the same rights
to contribution as such Initial Purchaser, and each person who controls the
Company within the meaning of either the Act or the Exchange Act and each
officer and director of the Company shall have the same rights to contribution
as the Company, subject in each case to the applicable terms and conditions of
this paragraph (d).
     9. Default by an Initial Purchaser. If any one or more Initial Purchasers
shall fail to purchase and pay for any of the Securities agreed to be purchased
by such Initial Purchaser hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Initial Purchasers shall be obligated severally to

18



--------------------------------------------------------------------------------



 



take up and pay for (in the respective proportions which the principal amount of
Securities set forth opposite their names in Schedule I hereto bears to the
aggregate principal amount of Securities set forth opposite the names of all the
remaining Initial Purchasers) the Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase; provided,
however, that in the event that the aggregate principal amount of Securities
which the defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase shall exceed 10% of the aggregate principal amount of Securities set
forth in Schedule I hereto, the remaining Initial Purchasers shall have the
right to purchase all, but shall not be under any obligation to purchase any, of
the Securities, and if such nondefaulting Initial Purchasers do not purchase all
the Securities, this Agreement will terminate without liability to any
nondefaulting Initial Purchaser or the Company. In the event of a default by any
Initial Purchaser as set forth in this Section 9, the Closing Date shall be
postponed for such period, not exceeding five Business Days, as the
Representatives shall determine in order that the required changes in the Final
Memorandum or in any other documents or arrangements may be effected. Nothing
contained in this Agreement shall relieve any defaulting Initial Purchaser of
its liability, if any, to the Company or any nondefaulting Initial Purchaser for
damages occasioned by its default hereunder.
     10. Termination of Agreement. (a) Each Representative may terminate this
Agreement, in its absolute discretion, by notice to the Company at any time at
or prior to delivery of and payment for the Securities, if prior to such time
(i) there has been, since the time of execution of this Agreement or since the
respective dates as of which information is given in the Disclosure Package and
the Final Memorandum, any Material Adverse Effect, or (ii) there has occurred
any material adverse change in the financial markets in the United States, any
outbreak of hostilities or escalation thereof or other calamity or crisis or any
change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Representatives,
impracticable or inadvisable to market the Securities or to enforce contracts
for the sale of the Securities, or (iii) trading in securities generally, or in
any securities of the Company has been suspended or limited or the New York
Stock Exchange or if trading generally on the New York Stock Exchange or in the
Nasdaq National Market has been suspended or materially limited, or minimum or
maximum prices for trading have been fixed, or maximum ranges for prices have
been required, by any of said exchanges or by such system or by order of the
Commission, the National Association of Securities Dealers, Inc. or any other
governmental authority, or (iv) a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States or
(v) a banking moratorium has been declared by either federal or New York
authorities.
          (b) If this Agreement is terminated pursuant to this Section 10, such
termination shall be without liability of any party to any other party except as
provided in Section 9 hereof, and provided further that Sections 7 and 8 shall
survive such termination and remain in full force and effect.
     11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Initial Purchasers or the

19



--------------------------------------------------------------------------------



 



Company or any of the indemnified persons referred to in Section 8 hereof, and
will survive delivery of and payment for the Securities. The provisions of
Sections 7 and 8 hereof shall survive the termination or cancellation of this
Agreement.
     12. Notices. Except as otherwise provided herein, notice given pursuant to
any provision of this Agreement shall be in writing and shall be delivered
(i) if to the Company, to Countrywide Financial Corporation at 4500 Park
Granada, Calabasas, California 91302, Attention: General Counsel, with a copy to
Munger, Tolles & Olson LLP, 355 S. Grand Avenue, 35th Floor, Los Angeles,
California 90071, Attention: Michael J. O’Sullivan, Esq.; or (ii) if to the
Representatives, care of Lehman Brothers Inc., 745 Seventh Avenue, New York, New
York 10019, Attention: Syndicate Department, Facsimile: (646) 834-8133, with a
copy to Sidley Austin llp, 787 Seventh Avenue, New York, New York 10019,
Attention: Samir A. Gandhi, Esq.
     13. Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the indemnified
persons referred to in Section 8 hereof and their respective successors, and no
other person will have any right or obligation hereunder. Neither the term
“successor” nor the term “successors and assigns” as used in this Agreement
shall include a purchase from any Initial Purchaser of any of the Securities in
its status as such purchaser.
     14. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.
     15. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.
     16. Waiver of Jury Trial. The Company hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
     17. No Fiduciary Duty. The Company hereby acknowledges that (a) the
purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company, on the one hand, and
the Initial Purchasers and any Affiliate through which it may be acting, on the
other, (b) the Initial Purchasers are acting as principal and not as an agent or
fiduciary of the Company and (c) the Company’s engagement of the Initial
Purchasers in connection with the offering and the process leading up to the
offering is as independent contractors and not in any other capacity.
Furthermore, the Company agrees that it is solely responsible for making its own
judgments in connection with the offering (irrespective of whether any of the
Initial Purchasers has advised or is currently advising the Company on related
or other matters). The Company agrees that it will not claim that the Initial
Purchasers have rendered advisory services of any nature or respect, or owe an
agency, fiduciary or similar duty to the Company in connection with such
transaction or the process leading thereto.

20



--------------------------------------------------------------------------------



 



     18. Waiver of Tax Confidentiality. Notwithstanding anything herein to the
contrary, purchasers of the Securities (and each employee, representative or
other agent of a purchaser) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of any
transaction contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to the purchasers of the
Securities relating to such U.S. tax treatment and U.S. tax structure, other
than any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.
     19. Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.
     20. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.
     21. Definitions. The terms that follow, when used in this Agreement, shall
have the meanings indicated.
     “Act” shall mean the U.S. Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.
     “Affiliate” shall have the meaning specified in Rule 501(b) of
Regulation D.
     “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in The City of New York.
     “Commission” shall mean the Securities and Exchange Commission.
     “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
     “Execution Time” shall mean the date and time that this Agreement is
executed and delivered by the parties hereto.
     “Investment Company Act” shall mean the U.S. Investment Company Act of
1940, as amended, and the rules and regulations of the Commission promulgated
thereunder.
     “Issuer Written Information” shall mean any writings in addition to the
Preliminary Memorandum that the parties expressly agree in writing to treat as
part of the Disclosure Package.
     “NASD” shall mean the National Association of Securities Dealers, Inc.
     “PORTAL” shall mean the Private Offerings, Resales and Trading through
Automated Linkages system of the NASD.

21



--------------------------------------------------------------------------------



 



     “Regulation D” shall mean Regulation D under the Act.
     “Regulation S-X” shall mean Regulation S-X under the Act.

22



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.

            Very truly yours,

Countrywide Financial Corporation

      By:   /s/ Eric P. Sieracki         Name:   Eric P. Sieracki       
Title:   Executive Managing Director and
Chief Financial Officer     
    Countrywide Home Loans, Inc.
      By:   /s/ Bradley W. Coburn         Name:   Bradley W. Coburn       
Title:   Managing Director, Assistant Treasurer   

23



--------------------------------------------------------------------------------



 



          The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.

LEHMAN BROTHERS INC.

      By:   /s/ Michael Sherman         Name:   Michael Sherman        Title:  
Managing Director       
  CITIGROUP GLOBAL MARKETS INC.

      By:   /s/ Guy Seebohm         Name:   Guy Seebohm        Title:   Director
- IECU       
  BANC OF AMERICA SECURITIES LLC

      By:   /s/ Stanley J. Shipley         Name:   Stanley J. Shipley       
Title:   Managing Director     

24



--------------------------------------------------------------------------------



 



SCHEDULE I

                      Principal Amount     Principal Amount       of Series A  
  of Series B       Debentures to be     Debentures to be   Initial Purchasers  
Purchased     Purchased  
Lehman Brothers Inc.
  U.S.$ 666,667,000     U.S.$ 666,667,000  
Citigroup Global Markets Inc.
    666,667,000       666,667,000  
Banc of America Securities LLC
    666,666,000       666,666,000  
Total
  U.S.$ 2,000,000,000     U.S.$ 2,000,000,000  
 
           

25



--------------------------------------------------------------------------------



 



SCHEDULE II

     
Issuer:
  Countrywide Financial Corporation (“CFC”)
 
   
Guarantor:
  Countrywide Home Loans, Inc. (“CHL”)
 
   
Ticker / Exchange:
  CFC / The New York Stock Exchange (“NYSE”)
 
   
Title of securities:
  Series A Floating Rate Convertible Debentures Due 2037 (the “Series A
Debentures”) Series B Floating Rate Convertible Debentures Due 2037 (the
“Series B Debentures” and, together with the Series A Debentures, the
“Debentures”)
 
   
Aggregate principal
amount offered:
  $2,000,000,000 of Series A Debentures
$2,000,000,000 of Series B Debentures
 
   
Issue price:
  $982.50 per $1,000 principal amount, plus accrued interest, if any for the
Series A Debentures $980.00 per $1,000 principal amount, plus accrued interest,
if any for the Series B Debentures
 
   
Over-allotment option:
  $300,000,000 of Series A Debentures
$300,000,000 of Series B Debentures
 
   
Annual interest rate:
  The Series A Debentures will bear interest at an annual rate equal to 3-month
LIBOR, reset quarterly, minus 3.50% (initially 1.86%), and the Series B
Debentures will bear interest at an annual rate equal to 3-month LIBOR, reset
quarterly, minus 2.25% (initially 3.11%); provided that in each case such rate
will never be less than 0% per annum.
 
   
Conversion premium:
  Approximately 30% for the Series A Debentures
Approximately 45% for the Series B Debentures
 
   
Reference price:
  $40.33, which represents the last reported on May 16, 2007 sale price per
share of the CFC common stock on the NYSE
 
   
Initial conversion price:
  Approximately $52.43 for the Series A Debentures per share of CFC common stock
Approximately $58.48 for the Series B Debentures per share of CFC common stock
 
   
Initial conversion rate:
  19.0734 shares of CFC common stock for the Series A Debentures
17.1003 shares of CFC common stock for the Series B Debentures
(in each case per $1,000 principal amount of Debentures)
 
   
Interest payment dates:
  January 15, April 15, July 15 and October 15, commencing on July 15, 2007 for
the Series A Debentures
February 15, May 15, August 15 and November 15, commencing on August 15, 2007
for the Series B Debentures
 
   
Maturity Date:
  April 15, 2037 for the Series A Debentures
May 15, 2037 for the Series B Debentures
 
   
Call dates:
  October 15, 2008 for the Series A Debentures
May 15, 2009 for the Series B Debentures
 
   
Put dates:
  October 15, 2008, 2009, 2010, 2012, 2017, 2022, 2027 and 2032 for the Series A
Debentures

 
  May 15, 2009, 2010, 2012, 2017, 2022, 2027 and 2032 for the Series B
Debentures

26



--------------------------------------------------------------------------------



 



     
 
   
Dividend protection:
  The conversion rate will be adjusted for any distribution of cash to all or
substantially all holders of CFC common stock (excluding, among other things,
any quarterly cash dividend on CFC common stock to the extent such quarterly
dividend per share in any quarter does not exceed $0.15 (subject to adjustment))
by a formula based on the amount per share of such distribution in excess of
$0.15 (subject to adjustment) for quarterly dividends, and based on the amount
per share of such distribution for other distributions, as set forth in the
Preliminary Memorandum.
 
   
Repurchase at the Option of the Holder upon a Fundamental Change:
  Upon a fundamental change the holders may require the Issuer to repurchase for
cash all or a portion of their Debentures at a repurchase price equal to 100% of
the principal amount of the Debentures to be repurchased, plus accrued and
unpaid interest, if any.
 
   
Ranking:
  The Debentures will be senior unsecured obligations of the Issuer, will rank
equally in right of payment with all existing and future unsecured senior debt
of the Issuer and are senior in right of payment to the Issuer’s subordinated
debt, if any. The Debentures will effectively rank junior to any of the Issuer’s
existing and future secured indebtedness and the existing and future secured
indebtedness of CHL, in each case to the extent of the value of the assets
securing such indebtedness. The Debentures will also be structurally
subordinated in right of payment to all indebtedness and other liabilities and
commitments (including trade payables and lease obligations) of the Issuer’s
non-guarantor subsidiaries.
 
   
Use of proceeds:
  The Issuer will use $863,284,020 from the proceeds from this offering for the
repurchase of 21,379,000 shares of its common stock, par value $0.05 per share,
in the open market or through privately negotiated transactions and for general
corporate purposes.
 
   
Listing:
  The Issuer intends to apply to list the Debentures to be eligible for trading
in the PORTAL Market of the Nasdaq Stock Market, Inc.
 
   
Trade date:
  May 17, 2007
 
   
Settlement date:
  May 22, 2007
 
   
CUSIP:
  222372 AL8 for the Series A Debentures
222372 AM6 for the Series B Debentures
 
   
ISIN NUMBER:
  US222372AL88 for the Series A Debentures
US222372AM61 for the Series B Debentures

                      Principal Amount of   Principal Amount of Initial
Purchasers   Series A Debentures   Series B Debentures
Lehman Brothers Inc.
  $ 666,667,000     $ 666,667,000  
Citigroup Global Markets Inc.
  $ 666,667,000     $ 666,667,000  
Banc of America Securities LLC
  $ 666,666,000     $ 666,666,000  

27



--------------------------------------------------------------------------------



 



     
Adjustment to conversion rate upon a Make-Whole Change in Control:
  The following table sets forth the stock price, effective date and number of
additional shares to be added to the conversion rate per $1,000 principal amount
of the Debentures in connection with certain change in control transactions as
described in the Preliminary Memorandum.

Series A Debentures

                                                                               
                              $40.33   $45.00   $52.43   $55.00   $60.00  
$65.00   $70.00   $75.00   $80.00   $85.00   $90.00   $95.00   $100.00
05/22/2007
    5.7220       3.9074       2.0981       1.6882       1.1078       0.7296    
  0.4827       0.3208       0.2144       0.1433       0.0956       0.0634      
0.0414  
07/15/2007
    5.7220       3.8767       2.0289       1.6157       1.0398       0.6717    
  0.4364       0.2851       0.1877       0.1237       0.0813       0.0532      
0.0341  
10/15/2007
    5.7021       3.7580       1.8524       1.4407       0.8852       0.5471    
  0.3413       0.2148       0.1369       0.0874       0.0557       0.0354      
0.0217  
01/15/2008
    5.6676       3.6177       1.6281       1.2216       0.7009       0.4072    
  0.2408       0.1447       0.0889       0.0549       0.0337       0.0206      
0.0119  
04/15/2008
    5.6484       3.4585       1.3306       0.9392       0.4836       0.2569    
  0.1414       0.0805       0.0476       0.0284       0.0168       0.0099      
0.0050  
07/15/2008
    5.6712       3.2958       0.8869       0.5500       0.2337       0.1082    
  0.0541       0.0290       0.0166       0.0097       0.0055       0.0031      
0.0011  
10/15/2008
    5.7220       3.1488       0.0000       0.0000       0.0000       0.0000    
  0.0000       0.0000       0.0000       0.0000       0.0000       0.0000      
0.0000  

     The exact stock prices and effective dates may not be set forth in the
applicable table, in which case:

  •   if the stock price is between two stock price amounts in the table or the
effective date is between two effective dates in the table, the number of
additional shares will be determined by straight-line interpolation between the
number of additional shares set forth for the higher and lower stock prices and
the earlier and later effective dates, as applicable, based on a 365-day year;  
  •   If the stock price is in excess of $100.00 per share (subject to
adjustment), no additional shares will be added to the conversion rate;     •  
If the stock price is less than $40.33 per share (subject to adjustment), no
additional shares will be added to the conversion rate.

Series B Debentures

                                                                               
                              $40.33   $45.00   $50.00   $55.00   $58.48  
$65.00   $70.00   $75.00   $80.00   $85.00   $90.00   $95.00   $100.00
05/22/2007
    7.6951       5.7419       4.2195       3.1223       2.5462       1.7600    
  1.3454       1.0426       0.8200       0.6545       0.5307       0.4366      
0.3644  
08/15/2007
    7.6951       5.7753       4.2081       3.0832       2.4957       1.7024    
  1.2897       0.9920       0.7757       0.6167       0.4991       0.4104      
0.3428  
11/15/2007
    7.5968       5.5473       3.9551       2.8223       2.2385       1.4673    
  1.0782       0.8062       0.6148       0.4784       0.3808       0.3093      
0.2564  
02/15/2008
    7.5534       5.4405       3.7986       2.6388       2.0491       1.2893    
  0.9192       0.6692       0.4992       0.3820       0.3008       0.2430      
0.2012  
05/15/2008
    7.6806       5.4760       3.7557       2.5456       1.9385       1.1806    
  0.8258       0.5944       0.4414       0.3382       0.2682       0.2187      
0.1833  
08/15/2008
    7.4930       5.2173       3.4289       2.1771       1.5645       0.8475    
  0.5407       0.3578       0.2480       0.1805       0.1387       0.1113      
0.0930  
11/15/2008
    7.5006       5.1214       3.2172       1.8732       1.2290       0.5630    
  0.3158       0.1856       0.1179       0.0825       0.0628       0.0508      
0.0431  
02/15/2009
    7.5567       5.0684       3.0094       1.4955       0.7609       0.2258    
  0.0794       0.0158       0.0000       0.0000       0.0000       0.0000      
0.0000  
05/15/2009
    7.6951       5.1219       2.8997       1.0815       0.0000       0.0000    
  0.0000       0.0000       0.0000       0.0000       0.0000       0.0000      
0.0000  

     The exact stock prices and effective dates may not be set forth in the
table above, in which case:

  •   if the stock price is between two stock price amounts in the table or the
effective date is between two effective dates in the table, the number of
additional shares will be determined by straight-line interpolation between the
number of additional shares set forth for the higher and lower stock prices and
the earlier and later effective dates, as applicable, based on a 365-day year;  
  •   If the stock price is in excess of $100.00 per share (subject to
adjustment), no additional shares will be added to the conversion rate;     •  
If the stock price is less than $40.33 per share (subject to adjustment), no
additional shares will be added to the conversion rate.

28



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in no event will the total number of shares of
our common stock issuable upon conversion exceed 24.7954 (for the Series A
Debentures) and 24.7954 (for the Series B Debentures) per $1,000 principal
amount of Debentures subject to adjustments in the same manner as the conversion
rate.
This communication is intended for the sole use of the person to whom it is
provided by the sender.
These securities have not been registered under the Securities Act of 1933 (the
“Securities Act”), as amended , and may only be sold to qualified institutional
buyers pursuant to Rule 144A of the Securities Act or pursuant to another
applicable exemption from registration.
The information in this term sheet supplements the Company’s preliminary
offering memorandum, dated May 16, 2007 (the “Preliminary Memorandum”). This
term sheet is qualified in its entirety by reference to the Preliminary
Memorandum. Terms used herein but not defined herein shall have the respective
meanings as set forth in the Preliminary Memorandum.
A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.
ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

29



--------------------------------------------------------------------------------



 



EXHIBIT A
[Letterhead of officer, director or major stockholder of the Company]
May [   ], 2007
Lehman Brothers Inc.
745 Seventh Avenue
New York, NY 10019
Citigroup Global Markets Inc.
388 Greenwich Street
New York, NY 10013
Banc of America Securities LLC
9 W. 57th Street
New York, NY 10019
     Ladies and Gentlemen:
     This letter is being delivered to you in connection with a proposed
Purchase Agreement (the “Purchase Agreement”) between Countrywide Financial
Corporation, a Delaware corporation (the “Company”) and [each of] you as
representative[s] of a group of Initial Purchasers named therein, relating to an
offering of Series A Floating Rate Convertible Debentures due 2037 and Series B
Floating Rate Convertible Debentures due 2037, each of which will be convertible
into common stock, ___ par value (the “Common Stock”), of the Company.
     In order to induce you and the other Initial Purchasers to enter into the
Purchase Agreement, the undersigned will not, without the prior written consent
of the Representative, directly or indirectly, offer, sell, contract to sell,
pledge or otherwise dispose of, enter into any transaction which is designed to,
or might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any affiliate of the undersigned or any person
in privity with the undersigned or any affiliate of the undersigned of, file (or
participate in the filing of) a registration statement with the U.S. Securities
and Exchange Commission in respect of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the U.S. Securities and Exchange Commission promulgated
thereunder in respect of, any shares of capital stock of the Company or any
securities convertible into, or exercisable or exchangeable for such capital
stock, or publicly announce an intention to effect any such transaction, for a
period of 90 days after the date of the Purchase Agreement, other than (i)
shares of Common Stock disposed of as bona fide gifts approved by the
Representative, (ii) periodic sales by the undersigned in connection with any
trading plan or program instituted in compliance with Rule 10b5-1 promulgated
under the Exchange Act (whether existing now or in the future), (iii) any
dispositions of shares of Common Stock by the undersigned in connection

A-1



--------------------------------------------------------------------------------



 



with any net-share settlement provisions of any employee stock option or
ownership plan and (iv) other sales of Common Stock by the undersigned of up to
25,000 shares of Common Stock.
     If for any reason the Purchase Agreement shall be terminated prior to the
Closing Date (as defined in the Purchase Agreement), the agreement set forth
above shall likewise be terminated.

            Very truly yours,

      By:           Name:           Title:      

A-2



--------------------------------------------------------------------------------



 



         

EXHIBIT B
     (i) Each of the Company and Countrywide Home Loans, Inc. (“CHL”) is a
corporation duly incorporated, validly existing and in good standing under the
laws of the state of its incorporation and has the corporate power and authority
to own its properties and to conduct its business as described in the Disclosure
Package and the Final Memorandum.
     (ii) Each of the Company and CHL has the corporate power and authority to
enter into this Agreement, and this Agreement has been duly and validly
authorized, executed and delivered by the Company and CHL.
     (iii) No consent, approval, authorization or order of any United States
federal or California or, with respect to matters arising under the Delaware
General Corporation Law, Delaware court or governmental agency or body is
required for the consummation of the transactions contemplated by the Agreement,
except such as have been obtained under the Act and such as may be required
under the securities and blue sky laws, rules or regulations of any jurisdiction
in connection with the purchase and distribution of the Securities by the
Representatives and such other approvals as have been obtained.
     (iv) Neither the issue and sale of the Securities, the compliance by the
Company with all the provisions of the Agreement, the Indenture, the
Registration Rights Agreement and the Securities, the consummation of the
transactions therein contemplated nor the fulfillment of the terms thereof will
materially conflict with, result in a material breach of, or constitute a
material default under the charter or bylaws of the Company or CHL or the terms
of any indenture or other agreement or instrument filed with the Commission and
to which the Company or any of the Company’s subsidiaries is a party or bound,
or any order, decree, judgment or regulation (other than any federal or state
securities or blue sky laws, rules or regulations) known to such counsel to be
applicable to the Company or any of the Company’s subsidiaries of any court,
regulatory body, administrative agency, governmental body or arbitrator having
jurisdiction over the Company or any of the Company’s subsidiaries.
          Such counsel shall also state that, in the course of their engagement
to represent or advise the Company professionally, they have not become aware of
any pending legal proceeding before any court or administrative agency or
authority or any arbitration tribunal, nor have they devoted substantive
attention in the form of legal representation as to any current overtly
threatened litigation against or directly affecting the Company or its
subsidiaries or CHL or its subsidiaries, in each case that is required to be
described in the Disclosure Package and the Final Memorandum and is not so
described. In making the foregoing statement, they shall endeavor, to the extent
they believe necessary, to determine from lawyers currently in their firm who
have performed substantive legal services for the Company, whether such services
involved substantive attention in the form of legal representation concerning
pending legal proceedings or overtly threatened litigation of the nature
referred to above. Beyond that, they need not make any review, search or
investigation of public files or records or files or records of the Company, or
of

B-1



--------------------------------------------------------------------------------



 



the transactions contemplated by the Purchase Agreement, or any other
investigation or inquiry with respect to the foregoing statement.
          Such counsel shall also state that in the course of the preparation by
the Company and its counsel of the Disclosure Package and the Final Memorandum
(other than the Incorporated Documents), such counsel attended conferences with
certain of the officers of, and the independent public accountants for, the
Company, at which the Disclosure Package and the Final Memorandum were
discussed. Given the limitations inherent in the independent verification of
factual matters and the character of determinations involved in the registration
process, such counsel need not pass upon and need not assume any responsibility
for the accuracy, completeness or fairness of the statements contained in the
Disclosure Package and the Final Memorandum including the Incorporated
Documents. Subject to the foregoing and on the basis of the information such
counsel gained in the performance of the services referred to above, including
information obtained from officers and other representatives of the Company,
such counsel shall state that no facts have come to such counsel’s attention
that have caused it to believe that (1) such counsel has no reason to believe
that the Disclosure Package, as amended or supplemented at the Applicable Time
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (in each case,
other than the financial statements and other financial information contained
therein, as to which such counsel need express no opinion), (2) such counsel has
no reason to believe that the Final Memorandum, as of its date or on the Closing
Date, contained or contains any untrue statement of a material fact or omitted
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading (in
each case, other than the financial statements and other financial information
contained therein, as to which such counsel need express no opinion), or
(3) assuming the accuracy of the representations and warranties and compliance
with the agreements contained herein (without regard to the representation found
in Section 1(f)), no registration under the Act of the Securities or the Common
Stock issuable upon conversion thereof, and no qualification of an indenture
under the Trust Indenture Act, are required for the sale and delivery of the
Securities by the Company to the Initial Purchasers or the offer and sale by the
Initial Purchasers of the Securities in the manner contemplated herein, in the
Disclosure Package and in the Final Memorandum.
          In rendering such opinion, such counsel may rely (A) as to matters
involving the application of laws of any jurisdiction other than the State of
Delaware (but only with respect to the Delaware General Corporation Law) or the
United States, to the extent they deem proper and specified in such opinion,
upon the opinion of other counsel of good standing whom they believe to be
reliable and who are satisfactory to counsel for the Representatives, (B) as to
matters involving the application of laws of the State of New York, to the
extent specified in such opinion, upon the opinion of Sidley Austin llp being
delivered to the Representatives as of the date thereof, (C) as to matters
involving the application of Delaware law referred to in paragraph (iv) above,
such counsel may rely upon the opinion referred to in Section 8(f) of the
Agreement and (D) as to matters of fact, to the extent they deem proper, on
certificates and oral or written statements and other information of or from
public officials and officers and representatives of the Company, its
subsidiaries and others.

B-2



--------------------------------------------------------------------------------



 



          In rendering the opinions set forth in paragraphs (iii) and (iv) such
counsel may state that such opinions are subject to the following:
(A) bankruptcy, insolvency, reorganization, fraudulent transfer, fraudulent
conveyance, moratorium or other laws now or hereafter in effect affecting
creditors’ rights generally; and (B) general principles of equity (including,
without limitation, standards of materiality, good faith, fair dealing and
reasonableness) whether such principles are considered in a proceeding in equity
or at law.
          In rendering the opinions set forth above, such counsel may state that
it has assumed, with the permission of the Representatives, that the amount of
Securities to be issued from time to time will not violate any provision in any
such agreement referred to in paragraph (vi) which imposes limits on the amount
of debt CHL, the Company or any of the Company’s subsidiaries which may be
outstanding at any one time (whether directly or indirectly, through
satisfaction of financial ratios or otherwise).

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
     (i) The Securities have been duly and validly authorized and established in
conformity with the provisions of the Indenture by all necessary corporate
action by the Company and when the Securities have been duly executed,
authenticated and delivered against payment therefor in accordance with the
provisions of the Indenture, will be valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms and the
Securities will be entitled to the benefit of the terms of the Indenture.
     (ii) The Guarantees, in the forms certified to by an authorized officer of
CHL, upon due issuance, authentication and delivery of the related Securities
and due endorsement of the Guarantees, will have been duly executed, issued and
delivered and will be valid and binding obligations of CHL, enforceable against
CHL in accordance with their terms.
     (iii) The Registration Rights Agreement has been duly authorized, executed
and delivered by the Company and CHL and, upon the due authorization, execution
and delivery thereof by each other party thereto, will be a valid and binding
obligation of the Company enforceable against the Company and CHL and in
accordance with its terms.
     (iv) Although the discussion in the Disclosure Package and the Final
Memorandum under the caption “Certain U.S. Federal Income Tax Considerations”
does not purport to discuss all possible United States federal income tax
consequences of purchase, ownership and disposition of the Securities, such
discussion, insofar as it constitutes a summary of matters of law or legal
conclusions, and based on the assumptions and subject to the qualifications and
limitations set forth therein, constitutes an accurate summary of the matters
discussed therein in all material respects.
     (v) Such counsel confirms the conformity in all material respects of the
Securities, to the statements relating thereto in the Disclosure Package and the
Final Memorandum insofar as such statements purport to summarize certain
provisions of such documents.
          In rendering such opinion, such counsel may rely as to matters
involving the application of laws of any jurisdiction other than the State of
New York, Delaware (but only with respect to the Delaware General Corporation
Law) or the United States, to the extent they deem proper and specified in such
opinion, upon the opinion of other counsel of good standing whom they believe to
be reliable and who are satisfactory to counsel for the Representatives and as
to matters of fact, to the extent they deem proper, on certificates and oral or
written statements and other information of or from public officials and
officers and representatives of the Company, its subsidiaries and others.
          In rendering the opinions set forth in paragraphs (i), (ii) and
(iii) such counsel may state that such opinions are subject to the following:
(A) bankruptcy, insolvency, reorganization, fraudulent transfer, fraudulent
conveyance, moratorium or other laws now or

C-1



--------------------------------------------------------------------------------



 




hereafter in effect affecting creditors’ rights generally; and (B) general
principles of equity (including, without limitation, standards of materiality,
good faith, fair dealing and reasonableness) whether such principles are
considered in a proceeding in equity or at law.
          In rendering the opinions set forth above, such counsel may state that
it has assumed, with the permission of the Representatives, that the amount of
Securities to be issued from time to time will not violate any provision in any
such agreement referred to in paragraph (vi) which imposes limits on the amount
of debt CHL, the Company or any of the Company’s subsidiaries which may be
outstanding at any one time (whether directly or indirectly, through
satisfaction of financial ratios or otherwise).
          Notwithstanding the forgoing, such counsel may state that it does not
express an opinion as to the validity, legally binding effect or enforceability
of any provision of the Registration Rights Agreement, the Indenture, the
Securities or the Guarantees that requires or relates to payment of any
additional interest, make-whole premium or liquidated damages at a rate or in an
amount that a court would determine under the circumstances under applicable law
to be commercially unreasonable, a penalty or a forfeiture.

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D

  (i)   Each Subsidiary, if any, is a corporation, duly incorporated, validly
existing and in good standing under the laws of the State of its incorporation,
with the corporate power and authority to own its properties and to conduct its
business as described in the Disclosure Package and the Final Memorandum.    
(ii)   Each of the Company and CHL is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction which
requires such qualification wherein it owns or leases material properties or
conducts material business other than jurisdictions in which the failure to so
qualify, when considered in the aggregate and not individually, would not have a
material adverse effect on the Company or CHL and its Subsidiaries considered as
one enterprise.     (iii)   All of the outstanding shares of capital stock of
CHL and each Subsidiary have been duly and validly authorized and issued and are
fully paid and nonassessable, and, except as otherwise set forth in the
Disclosure Package and the Final Memorandum, all outstanding shares of capital
stock of CHL and each Subsidiary are owned by the Company either directly or
through wholly owned subsidiaries of the Company, free and clear of any
perfected security interest and, to the knowledge of such counsel, after due
inquiry, any other security interests, claims, liens or encumbrances, in each
case, except as would not result in a Material Adverse Effect.     (iv)   The
outstanding shares of common stock of the Company have been duly and validly
authorized and issued and are fully paid and nonassessable.     (v)   Neither
the issue and sale of the Securities, the compliance by the Company with all the
provisions of this Agreement, the Indenture and the Final Memorandum, the
consummation of the transactions therein contemplated nor the fulfillment of the
terms thereof will conflict with, result in a breach of, or constitute a default
under the charter or bylaws of the Company or the terms of any indenture or
other agreement or instrument filed with the Commission and to which the Company
or any of the Company’s subsidiaries is a party or bound, or any order, decree,
judgment or regulation (other than any federal or state securities or blue sky
laws, rules or regulations) known to such counsel to be applicable to the
Company or any of the Company’s subsidiaries of any court, regulatory body,
administrative agency, governmental body or arbitrator having jurisdiction over
the Company or any of the Company’s subsidiaries.     (vi)   The documents
incorporated by reference in the Disclosure Package and the Final Memorandum
(except for the financial statements and other financial or statistical data, as
to which no opinion need be expressed), as of the dates they were filed with the
Commission, complied as to form in all material respects to the requirements of
the Act and the Exchange Act.

D-1



--------------------------------------------------------------------------------



 



  (vii)   No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation of the transactions
contemplated by the Agreement, except such as have been obtained under the Act
and such as may be required under the securities and blue sky laws, rules and
regulations of any jurisdiction in connection with the purchase and distribution
of the Securities and such other approvals as have been obtained.

               In rendering the opinions set forth above, such counsel may state
that he has assumed, with the permission of the Representatives, that the amount
of Securities to be issued from time to time will not violate any provision in
any such agreement referred to in paragraph (v) which imposes limits on the
amount of debt of the Company or any of the Company’s subsidiaries which may be
outstanding at any one time (whether directly or indirectly, through
satisfaction of financial ratios or otherwise).

D-2